EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 15, line 7, the term “a power amplifier” has been amended to “the power amplifier” for clarity.
Claim 17, line 2, the term “includes a switch” has been amended to “further includes a switch” since the precedent claim 15 already recited the voltage boost assembly including a boost converter, a quick start assembly, and a jump-start circuit.
Claim 20, line 10, the term “a power amplifier” has been amended to “the power amplifier” for clarity.
The following is an examiner’s statement of reasons for allowance: NG et al. (US 2016/0241143 A1) illustrates a voltage boost assembly (100 shown in Figure 1) comprising: a boost converter (130) having a capacitive element (132) arranged at an output, a first plate of the capacitive element connectable to a power amplifier (812 shown in Figure 8); and a quick start assembly (115 including a sensor assembly 110 and a quick start module 120) configured to drive the boost converter at a high duty-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Young T. Tse/Primary Examiner, Art Unit 2632